Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-11-2008

McKinley v. Secretary Army
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1576




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"McKinley v. Secretary Army" (2008). 2008 Decisions. Paper 688.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/688


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                     No: 07-1576

                               EVELYN MCKINLEY,

                                      Appellant

                                            v.

                 SECRETARY OF THE UNITED STATES ARMY,

                                       Appellee


                    Appeal from the United States District Court
                     for the Western District of Pennsylvania
                                 (04-CV-00222)
                     District Court: Hon. Sean J. McLaughlin

                               Submitted July 21, 2008
                         Pursuant to Third Circuit LAR 34.1(a)

             Before: McKEE, FUENTES, and JORDAN, Circuit Judges,


                               (Filed: August 11, 2008 )




                             OPINION OF THE COURT




McKee, Circuit Judge.
       Evelyn McKinley appeals the district court's grant of summary judgment in favor

of her employer, the United States Army, in the gender discrimination action she filed

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e). We will affirm.

       Inasmuch as we write primarily for the parties who are familiar with this case, we

need not recite the factual or procedural background of this dispute. We have reviewed

the thorough and thoughtful Report and Recommendation which the Magistrate Judge

filed on December 13, 2006, and the district court adopted on February 6, 2007. That

Report and Recommendation fully and accurately explains why the Army was entitled to

summary judgment, and we can add little to that analysis and discussion. Accordingly, we

will affirm substantially for the reasons set forth in the aforementioned Report and

Recommendation.